                                                                May 25, 2021
                                                                     VPC
 1

 2                                                                   JS-6
 3

 4

 5
                          UNITED STATES DISTRICT COURT

 6
                         CENTRAL DISTRICT OF CALIFORNIA

 7

 8
     BRYAN NORWOOD,            ) CASE NO.: 2:19-CV-09016-SB (GSx)
                               )
 9             Plaintiff,      ) ORDER FOR DISMISSAL
10                             )
               vs.             )
11
                               )
12   COUNTY OF LOS ANGELES;)
13
     GARRETT MAXEY; CLINT )
     FRANCISCO; DENNIS         )
14   HAGELE; and DOES 1        )
15   THROUGH 10,               )
               Defendants.     )
16
                               )
17   __________________________)
18
     Pursuant to the stipulation of the parties, the entire action, including all claims
19
     stated herein against all parties, is hereby dismissed with prejudice. Each party to
20
     bear their own fees and costs.
21
     IT IS SO ORDERED.
22

23

24   Dated: May 25, 2021                     ___________________________
                                                Stanley Blumenfeld
25
                                              United States District Judge
26

27

28
